Citation Nr: 0936807	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as ankylosing spondylitis.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1976 to 
September 1980.

The Board again notes that although, the Veteran's appeal has 
a docket number dating from 2004, the issues on appeal stem 
from a 1981 claim and were denied by the RO in decision dated 
August 1984.  In September 1984, a notice of disagreement was 
received.  A statement of the case was issued in October 
1984, and the Veteran perfected his appeal.  Thus, the appeal 
has been pending since that time.  

This case was previously before the Board in July 2007 and 
April 2009 and REMANDED on both occasions for additional 
development and readjudication.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination 
in June 2009 without good cause.  His failure to cooperate 
with the requested VA examination served only to deprive the 
Board of critical, clarifying medical evidence which might 
have helped establish his claims.

2.  The Veteran has not submitted or identified competent 
medical evidence of a nexus between his current lumbar spine 
disability and military service.

3.  The Veteran's right knee complaints in service were acute 
and transitory, and a continuing disability was not then 
present.  He has not presented competent medical evidence of 
a current right knee disability.  




CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655 (2008).

2.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran asserts that lumbar spine and right knee 
disabilities had their onset during active military service.  

In this case, the RO considered the medical evidence of 
record and determined that it would be beneficial for the 
Veteran to be examined to obtain a current and complete 
picture of his claimed disabilities.  He was scheduled for a 
VA examination in June 2009, at the VA Medical Center in 
Cheyenne, but it was cancelled because he refused the 
location.  Attempts to contact the Veteran and reschedule the 
examination were unsuccessful and he has not otherwise 
indicated a willingness to appear for examination.  As such, 
the Board finds that VA has made reasonable efforts to afford 
the Veteran a VA examination in conjunction with his appeal.  
Good cause for his failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record. 

The evidence in support of his claim consists of service 
treatment records (STRs), which contain uncontroverted 
evidence that he sustained injuries to his low back and right 
knee during service.  He was initially treated in February 
1978 for low back pain from lifting and was later evaluated 
on multiple occasions for continued complaints of back pain 
variously diagnosed as muscle spasms and lumbar strain.  The 
remaining records show he was treated for complaints of right 
knee pain, diagnosed as chondromalacia patellar and right 
knee strain/sprain.  

Although at his separation physical in September 1980 the 
Veteran's history of recurrent back pain was noted, the 
examining physician provided no further summary or 
elaboration, and there was no diagnosis of a chronic low back 
disorder.  There were no pertinent right knee complaints or 
abnormalities noted.  

At a VA examination conducted in November 1980, just two 
months after service, he reported a history of low back and 
knee problems; however, this examination did not include any 
musculoskeletal clinical findings, diagnosis, or etiological 
opinion regarding this pain.  In January 1981, X-ray findings 
of the lumbar spine were negative.  There was no mention of 
the right knee.  

During VA examination in July 1984, the Veteran gave a 
history of back pain secondary to heavy lifting during 
service.  On the basis of clinical findings, it was concluded 
that he may have a herniated nucleus pulposus.  X-rays of the 
lumbar spine showed an anomalous spine with apparently 6 
segments and spondylolisthesis of the lowest segment.  The 
examiner noted that since the Veteran had not been evaluated 
to any significant degree, he should undergo further testing 
and evaluation.  Again, there was no mention of the right 
knee.  

Recent VA examinations in 2005 are essentially devoid of 
discussion of the lumbar spine or right knee, and fail to 
provide an opinion as to whether any current disorders are 
present.  However an October 2005 X-ray report showed six 
lumbar type vertebral bodies, probably with vestigial ribs in 
L1 and degenerative narrowing at the interspace at L5-6. 

There was no indication in any of these reports that the 
Veteran's back problems were due to any in-service injury.

In this case, the Board is unable to attribute the Veteran's 
current lumbar spine disability to military service.  These 
records show that a herniated nucleus pulposus was, first 
documented in 1984, four years after service discharge, and 
reflect no reference to it as being related to service.  The 
lack of any evidence of complaints or symptoms in the 
intervening years since active service must be considered as 
a factor, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Moreover, the Veteran has not brought 
forth any competent and credible evidence that would 
establish a nexus between any current lumbar spine disability 
and military service. 

With respect to the Veteran's right knee claim, there are no 
medical records subsequent to service that contain a 
diagnosis of any pertinent disability.  In fact, the claims 
folder is devoid of any treatment records or other medical 
documents pertaining to the Veteran's right knee.  Therefore, 
service connection is not warranted.  Although STRs do show 
treatment for chondromalacia and sprain/strain, the fact that 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, supra.  While the 
Board does not dispute the Veteran's in-service history, 
there is no objective clinical confirmation that he currently 
suffers from an actual disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).  There is no evidence that the Veteran is 
currently being treated for a right knee disability and the 
Veteran's in-service history alone cannot satisfy the 
criteria for a current disability.

The only other evidence submitted in support of the claim 
consists of lay statements.  As to his assertions that he 
sustained back and right knee injuries in service, the Board 
notes that the Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., acute injury and pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Additionally, as noted above, the service treatment records 
show complaints of and treatment for lower back and right 
knee problems.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Here, the Veteran's lumbar spine 
disability is not the type of disorder wherein his lay 
statements are competent to establish the requisite nexus to 
service.  Moreover, his lay statements are of no probative 
value when weighed against the other evidence of record.  The 
STRs, which show that any pertinent back or right knee 
injuries he may have experienced during service were not 
considered chronic and the prolonged period without medical 
complaint after service are factors that preponderate against 
the Veteran's assertions.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in March 2006, August 2007, July 2008, and 
May 2009, the RO informed the Veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  These letters also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record.  
All obtainable evidence identified by the Veteran relative to 
the claims has been obtained and associated with the claims 
file, and he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As noted in the Introduction above, the Board again 
emphasizes that remands were issued in July 2007 and April 
2009 primarily to arrange for the Veteran to undergo a 
comprehensive VA examination to ascertain an opinion as to 
the nature and etiology of any lumbar spine and right knee 
disabilities, and to supply a nexus opinion as to whether any 
current disability is linked to any incident or event of the 
Veteran's military service.  In an attempt to carry out the 
most recent remand requests, the RO/AMC arranged for the 
Veteran to undergo VA examination in June 2009.  However, he 
refused the location and did not request that it be re-
scheduled.  Numerous attempts to contact the Veteran in an 
effort to "save" the examination were unsuccessful.  

While VA has a duty to assist the Veteran in the development 
of his claims, he has a duty to cooperate with VA.  See Wood 
v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO/AMC's 
actions and the Veteran's choice not to submit to a VA 
examination, the Board finds that VA has no remaining duty 
under the VCAA with regard to a medical examination and 
opinion in conjunction with these claims.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for a lumbar spine disability, claimed as 
ankylosing spondylitis is denied.

Service connection for a right knee disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


